     Case 2:20-cv-00638-KJM-JDP Document 7 Filed 10/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BEN MOUZOON,                                       No. 2:20−CV−00638−KJM−JDP
12                        Plaintiff,
13            v.                                         ORDER
14    BONFIRE ENTERTAINMENT LLC,
15                        Defendants.
16

17

18                    Plaintiff filed a complaint on March 24, 2020, alleging violations of the Fair Labor

19   Standards Act of 1938, the California Labor Code, California Business and Profession Code and

20   Common Law Conversion. See Compl., ECF No. 1. Defendants have not yet appeared in this

21   action and as of today’s date, no further action has been taken by plaintiff to complete litigation

22   of this case.

23                    IT IS THEREFORE ORDERED that plaintiff show cause within fourteen days of

24   the date of this order why this case should not be dismissed for his failure to prosecute. FED. R.

25   CIV. P. 41(b).

26   DATED: October 14, 2020.

27

28
                                                        1
